Exhibit 10.2

AMENDED AND RESTATED
QUEST DIAGNOSTICS INCORPORATED
LONG-TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS

(As amended as of August 17, 2007)

                    Section 1.     Purpose. The purpose of the Amended and
Restated Quest Diagnostics Incorporated Long-Term Incentive Plan for
Non-Employee Directors is to secure for the Company and its stockholders the
benefits of the incentive inherent in increased common stock ownership by the
members of the Board of Directors who are not employees of the Company or any of
its subsidiaries.

                    Section 2.     Definitions. When used herein, the following
terms shall have the following meanings:

                    “Administrator” means the Board, or a committee of the
Board, duly appointed to administer the Plan.

                    “Board” means the Board of Directors of the Corporation.

                    “Code” means the Internal Revenue Code of 1986, as amended.

                    “Common Stock” means ($.01 par value) common stock of the
Corporation.

                    “Corporation” means Quest Diagnostics Incorporated, a
Delaware corporation.

                    “Effective Date” shall mean the date of approval of the Plan
by the holders of stock entitled to vote at the Corporation’s 2005 Annual
Meeting of Stockholders.

                    “Exercise Price” means the price per share specified in the
Option agreement at which the Participant may purchase Common Stock through the
exercise of his/her Option, as the same may be adjusted in accordance with
Section 9.

                    “Fair Market Value” means, as of any date, the mean of the
high and low sales price of a share of Common Stock on The New York Stock
Exchange Composite list on such date (or if no sale took place on such exchange
on such date, the mean between the high and the low on such exchange on the most
recent preceding date on which a sale took place) provided, however, that for
the purposes of Section 7(d), if on the date of exercise of an Option, a
Participant sells through a broker designated by the Corporation any of the
shares purchased as a result of the exercise of the Option, then the

--------------------------------------------------------------------------------




shares shall be valued at the average sales price of such shares sold on such
date as reported to the Corporation by such broker.

                    “Option” means a right granted under the Plan to a
Participant to purchase shares of Common Stock as a Nonqualified Stock Option
which is not intended to qualify as an Incentive Stock Option under Section 422
of the Code.

                    “Option Period” means the period within which the Option may
be exercised pursuant to the Plan.

                    “Participant” means a member of the Board of Directors of
Quest Diagnostics Incorporated who is not an employee of Quest Diagnostics
Incorporated or any subsidiary thereof.

                    “Plan” means the Amended and Restated Quest Diagnostics
Incorporated Long-Term Incentive Plan for Non-Employee Directors.

                    “Stock Awards” means a grant under the Plan to a Participant
of shares of Common Stock or of a right to receive shares of Common Stock (or
their cash equivalent or a combination of both) in the future.

                    Section 3.     Administration. The Plan shall be
administered by the Administrator who shall establish from time to time
regulations for the administration of the Plan, interpret the Plan, delegate in
writing administrative matters to committees of the Board or to other persons,
and make such other determinations and take such other action as it deems
necessary or advisable for the administration of the Plan. All decisions,
actions and interpretations of the Administrator shall be final, conclusive and
binding upon all parties.

                    Section 4.     Participation. All Non-Employee Directors who
become members of the Board shall automatically be Participants in the Plan.

                    Section 5.     Shares Subject to the Plan. The maximum
number of shares of Common Stock that may be delivered in conjunction with
grants of Options and Stock Awards under the Plan shall be 2,000,000,1 and
2,000,000 shares of Common Stock shall be reserved for this purpose under the
Plan (subject to adjustment as provided in Section 9). The shares issued upon
the grant of Stock Awards or exercise of Options granted under the Plan may be
authorized and unissued shares or shares held in the treasury of the Corporation
including shares purchased on the open market by the Corporation (at such time
or times and in such manner as it may determine). The Corporation shall be under
no obligation to acquire Common Stock for distribution to Participants before
payment in shares of Common Stock is due. If any Stock Award or Option granted
under the Plan shall be canceled or expire, new Stock Awards or Options may
thereafter be granted covering such shares.

--------------------------------------------------------------------------------

1 All Share totals included in Sections 5 and 6 have been adjusted to reflect
the two-for-one stock split effective on June 20, 2005.

2

--------------------------------------------------------------------------------




                    Section 6.     Grants of Options and Stock Awards.

                    (a)     On the Effective Date and on the date of the Annual
Meeting of Shareholders of each year commencing on January 1, 2006, the
Administrator may grant to each Participant an Option and/or a Stock Award, in
such proportions as the Administrator may determine, covering an aggregate of
not more than 20,000 shares of Common Stock. In the event that a Participant is
elected as a director of the Company other than on the date of the Annual
Meeting of Shareholders, the Board may grant to such director, on his/her
election, an Option and/or a Stock Award, in such proportions as the
Administrator may determine, covering such number of shares of Common Stock (not
to exceed 20,000) that is proportional to the fraction of a year remaining until
the next Annual Meeting of Shareholders. In addition, upon a Participant’s
initial election as a director of the Company by the Board, the Administrator
may make a one-time grant to such Participant of an Option and/or a Stock Award,
in such proportions as the Administrator may determine, covering an aggregate of
not more than 40,000 shares of Common Stock.

                    (b)     Each Stock Award shall be earned and vest over such
period and shall be governed by such conditions, restrictions and contingencies
as the Administrator shall determine. These may include the achievement of
performance goals.

                    (c)     As may be permitted from time to time by the
Administrator, each Participant may elect to receive an Option or Stock Award in
lieu of the cash compensation payable to such director in any year. The number
of shares of Common Stock underlying the Option available to such director shall
be computed using the same option valuation methodology (or any subsequent
methodology as may be adopted by the Company) as is used for reporting
compensation expense in the Company’s financial statements so as to achieve a
value equal to the cash compensation that would otherwise have been paid. Any
such election shall be irrevocable and shall be made by December 31, effective
for the fees payable during the following year and with an Option being granted
on each day on which the fees would otherwise have been payable (generally
expected to be the first day of each calendar quarter).

                    Section 7.     Terms and Conditions of Options. Each Option
granted under the Plan shall be evidenced by a written agreement, in form
approved by the Administrator and executed by the Chairman of the Board,
President, Vice President of Human Resources or Secretary of the Corporation,
which shall be subject to the following express terms and conditions and to such
other terms and conditions as the Administrator may deem appropriate. Options
may be granted singularly or in combination with a Stock Award.

                    (a)     Option Period. Each Option agreement entered into on
or after the Effective Date shall specify that the Option granted thereunder is
granted for a period of seven (7) years from the date of grant and shall provide
that the Option shall expire on such seven-year anniversary.

3

--------------------------------------------------------------------------------




                    (b)     Exercise Price. The Exercise Price per share shall
be the Fair Market Value at the time the Option is granted.

                    (c)     Exercise of Option. Subject to Section 7(e), Options
granted under Section 6(a) hereof shall become exercisable in three equal annual
installments beginning on the first anniversary of the date of grant. Options
granted under Section 6(c) vest and become exercisable immediately on the date
of grant. The exercisability of these Options may be limited by the
Corporation’s restrictions on exercise resulting from provisions of its
non-employee director stock ownership guidelines program.

                    (d)     Payment of Exercise Price Upon Exercise. The
Exercise Price of the shares as to which an Option shall be exercised shall be
paid to the Corporation at such time (but in no event later than the date on
which any shares are issued on exercise of an Option) as is determined by the
Administrator. The Administrator may authorize in its sole discretion, the
payment of the Exercise Price by (i) delivering Common Stock of the Corporation
already owned by the Participant and having a total Fair Market Value on the
date of such delivery equal to the Exercise Price, (ii) delivering a combination
of cash and Common Stock of the Corporation having a total Fair Market Value on
the date of such delivery equal to the Exercise Price, or (iii) by delivery of a
notice of cancellation of vested Options held by the Participant having a spread
equal to the Exercise Price of the number of shares being exercised, including
any taxes required to be withheld by the corporation in connection with such
exercise. For purposes of the preceding sentence “spread” shall mean the
difference between the Fair Market Value of the Common Stock on the date of
exercise and the Exercise Price multiplied by the number of shares covered by
the vested Options being canceled.

                    (e)     Termination of Service on the Board. In the event
service on the Board of a Participant terminates for any reason, all Options
previously granted to such Participant under the Plan may be exercised by the
Participant (or, if the Participant is deceased, by his/her representative) at
any time, from time to time, for the remaining term of the Option.

                    (f)     Transferability of Options. No Option granted under
the Plan and no right arising under such Option shall be transferable other than
by will or by the laws of descent and distribution. During the lifetime of the
optionee, an Option shall be exercisable only by him/her.

                    (g)     Participants to Have No Rights as Stockholders. No
Participant shall have any rights as a stockholder with respect to any shares
subject to his or her Option prior to the date on which he or she is recorded as
the holder of such shares on the records of the Corporation.

                    (h)     Other Option Provisions. The form of Option
agreement authorized by the Plan may contain such other provisions as the Board
may, from time to time, determine.

4

--------------------------------------------------------------------------------




                    Section 8.     Terms and Conditions of Stock Awards. Each
Stock Award granted under the Plan shall be evidenced by a written agreement, in
form approved by the Administrator and executed by the Chairman of the Board,
President, Vice President of Human Resources or Secretary of the Corporation,
which shall be subject to the following express terms and conditions and to such
other terms and conditions as the Administrator may deem appropriate. Stock
Awards may be granted singularly or in combination with an Option.

                    (a)     Dividends and Dividend Equivalents. A grant of Stock
Awards may contain the right to receive dividends or dividend equivalent
payments which may be paid either currently or credited to a Participant’s
account. Any such crediting of dividends or dividend equivalents may be subject
to such conditions, restrictions and contingencies as the Administrator shall
establish, including the reinvestment of such credited amounts in Common Stock
equivalents.

                    (b)     Payments. Stock Awards may be settled through cash
payments, the delivery of shares of Common Stock, the granting of Stock Awards
or Options or combination thereof as the Administrator shall determine. Any
Stock Award settlement, including payment deferrals, may be subject to such
conditions, restrictions and contingencies as the Administrator shall determine.
The Administrator may permit or require the deferral of any award payment,
subject to such rules and procedures as it may establish, which may include
provisions for the payment or crediting of interest, or dividend equivalents,
including converting such credits into deferred share equivalents.

                    (c)     Transferability of Stock Awards. Except by will or
by the laws of descent and distribution and, if permitted by the Administrator,
as a gift to a family member or a trust or similar entity for the benefit of one
or more family members, no Stock Award granted under the Plan shall be
assignable or transferable.

                    (d)      Participants to Have No Rights as Stockholders. No
Participant shall have any rights as a stockholder with respect to any shares
subject to his or her Stock Award prior to the date on which he or she is
recorded as the holder of such shares on the records of the Corporation.

                    (e)     Other Stock Award Provisions. The form of Stock
Award agreement authorized by the Plan may contain such other provisions as the
Board may, from time to time, determine.

                    Section 9.     Adjustments in Event of Change in Common
Stock. In the event of any change in the Common Stock by reason of any stock
split, reverse stock split, stock dividend recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or of any
similar change affecting the Common Stock, the number and kind of shares which
thereafter may be optioned, awarded and sold under the Plan and the number and
kind of shares subject to Stock Awards in outstanding Stock Award Agreements or
subject to Option in outstanding Option agreements and the Exercise Price per
share of such Options shall be appropriately

5

--------------------------------------------------------------------------------




adjusted consistent with such change in such manner as the Administrator may
deem equitable to prevent substantial dilution or enlargement of the right
granted to, or available for, Participants in the Plan; provided, however, that
no such adjustment shall be required if the Administrator determines that such
action could cause an Option to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) or otherwise could subject a Participant to the additional tax
imposed under Section 409A in respect of an outstanding Stock Award..

                    Section 10.     Listing and Qualification of Shares. The
Plan, the grant of Stock Awards, the grant and exercise of Options thereunder,
and the obligation of the Corporation to sell and deliver shares under such
Stock Awards and Options, shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Corporation, in its discretion, may
postpone the issuance or delivery of shares upon any grant of a Stock Award or
exercise of an Option until completion of any stock exchange listing, or other
qualification of such shares under any state or federal law, rule or regulation
as the Corporation may consider appropriate, and may require any Participant,
beneficiary or legal representative to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of the shares in compliance with applicable laws, rules and
regulations.

                    Section 11.     Taxes. The Corporation may make such
provisions and take such steps as it may deem necessary or appropriate for the
withholding of all federal, state, local and other taxes required by law to be
withheld with respect to Options and Stock Awards granted under the Plan
including, but not limited to (a) reducing the number of shares of Common Stock
otherwise deliverable to permit deduction of the amount of any such withholding
taxes from the amount otherwise payable under the Plan, (b) deducting the amount
of any such withholding taxes from any other amount then or thereafter payable
to a Participant, or (c) requiring a Participant, beneficiary or legal
representative to pay in cash to the Corporation the amount required to be
withheld or to execute such documents as the Corporation deems necessary or
desirable to enable it to satisfy its withholding obligations as a condition of
releasing the Common Stock.

                    Section 12.     No Liability of Board Members. No member of
the Board shall be personally liable by reason of any contract or other
instrument executed by such member or on his behalf in his/her capacity as a
member of the Board or the Administrator nor for any mistake of judgment made in
good faith, and the Corporation shall indemnify and hold harmless to the fullest
extent permitted by the Corporation’s Restated Certificate of Incorporation and
By-Laws and Delaware General Corporation Law, each employee, officer or director
of the Corporation to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Board) arising out of any act or
omission to act in connection with the Plan.

6

--------------------------------------------------------------------------------




                    Section 13.     Amendment or Termination. The Board may,
with prospective or retroactive effect, amend, suspend or terminate the Plan or
any portion thereof at any time; provided, however, that no amendment,
suspension or termination of the Plan shall deprive any Participant of any right
with respect to any Stock Award or Option granted under the Plan without his
written consent; and provided, further, that unless duly approved by the holders
of stock entitled to vote thereon at a meeting (which may be the annual meeting)
duly called and held for such purpose, except as provided in Section 9, no
amendment or change shall be made in the Plan (i) increasing the total number of
shares which may be issued or transferred under the Plan; (ii) changing the
exercise price specified for the shares subject to Options; (iii) changing the
maximum period during which Options may be exercised; (iv) extending the period
during which Options or Stock Awards may be granted under the Plan; or (v)
expanding the class of individuals eligible to receive Stock Awards or Options
under the Plan.

                    Section 14.     Captions. The captions preceding the
sections of the Plan have been inserted solely as a matter of convenience and
shall not in any manner define or limit the scope or intent of any provisions of
the Plan.

                    Section 15.     Governing Law. The Plan and all rights
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and to be performed entirely
within such State.

                    Section 16.     Effective Date and Duration of Plan. The
Plan shall become effective as of the Effective Date. This Plan shall terminate
on the tenth anniversary of the Effective Date, and no Stock Awards or Option
may be granted under the Plan after such date, but such termination shall not
affect any Stock Award or Option previously granted.

7

--------------------------------------------------------------------------------